Welcome
I am delighted to inform you that the delegation from the Parliament of South Africa have taken their seats in the distinguished visitors' gallery. I would like to extend a warm welcome to the South African delegation which is here to take part in the 14th inter-parliamentary meeting between the European Parliament and the South African Parliament. The head of the African delegation, Mrs Joanmariae Louise Fubbs, Chairman of the Committee on Trade and Industry of the National Assembly of South Africa, is accompanied by the Chairman of the Committee on International Relations and five other colleagues from the South African Parliament.
As you know, Europe and South Africa share the same values, as far as democracy, human rights and multilateral cooperation is concerned. The Republic of South Africa is not only a regional power but also a rising global power and a valued partner who will help us to solve the challenges of the global financial and economic crisis. We firmly believe that we must deepen our dialogue and develop ever closer relations and cooperation. Our two regions should act together, not only over efforts to find a way out of the current crisis, but also in the creation of a new global order that will be of lasting benefit to us all. Once again then, Mrs Joanmariae Louise Fubbs and esteemed colleagues from the South African Parliament, I welcome you.